IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


INTERFOREST CORPORATION AND             : No. 173 MAL 2015
BROADSPIRE,                             :
                                        :
                  Petitioners           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (PHILLIPS),                       :
                                        :
                  Respondent            :


                                     ORDER


PER CURIAM

     AND NOW, this 21st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.